Citation Nr: 1543735	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-15 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include as due to the service-connected abdominal aortic aneurysm (AAA) disability.


REPRESENTATION

Appellant represented by:	John F. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to June 1982.  The record indicates that the Veteran enlisted in the U.S.  Army Reserves in August 1994 and was discharged in May 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Veteran testified before the undersigned in a January 2010 Travel Board hearing, the transcript of which is included in the record.

In March 2015, the Board requested a Veterans Health Administration (VHA) medical opinion regarding the etiology of the Veteran's heart disorders.  The Board received the medical opinion in May 2015, however, further clarification was needed and the case was sent back for an addendum opinion.  The Board received the addendum opinion in July 2015.  A copies of the medical opinions were sent to the Veteran and he was given 60 days to review the opinions and to submit any additional evidence or argument in support of his claim.  He did not subsequently submit any additional evidence or argument.  

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed cardiovascular disorders include congestive heart failure, non-ischemic cardiomyopathy, and hypertension.

2.  The Veteran's service-connected AAA disability caused a kidney disorder (renal failure), which in turn caused hypertension (cardiovascular-renal disease).


CONCLUSION OF LAW

The criteria for service connection for hypertension as secondary to the service-connected AAA disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claims of service connection for a cardiovascular disorder have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for hypertension), no conceivable prejudice to the Veteran could result from this decision.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Cardiovascular-renal disease, to include hypertension, are chronic diseases listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Cardiovascular Disorder

The Veteran contends that his heart disorders are related to his service-connected abdominal aortic aneurysm disability.  Specifically, during the January 2010 Board hearing, the Veteran testified that his heart disorders manifested after the surgery to correct the AAA and continued thereafter.  See Board Hearing Transcript at pgs. 21-22.

In a June 2010 VA examination report, the VA examiner diagnosed the Veteran with congestive heart failure, history of coronary heart disease, history of myocardial infarction, cardiomyopathy, and uncontrolled hypertension.  The VA examiner opined that the Veteran's heart failure, cardiomyopathy, and coronary heart disease were less likely as not caused by or a result of his service.  However, the VA examiner also indicated that between 1994 and 2006, a timeframe which includes periods of active duty for training (ACDUTRA), the Veteran developed hypertension, an enlarged heart, ischemic heart disease, heart failure, and an abdominal aneurysm.  The Board found these statements were contradictory as the VA examiner did not explain how the heart disorders, purportedly having developed between periods of ACDUTRA service, were less likely as not related to service.  

The Board requested a clarifying medical opinion and, in March 2014, the VA examiner opined that the Veteran's heart disorders, including cardiomyopathy diagnosed in 2007, and congestive heart failure were less likely than not caused by service because the Veteran did not have these conditions in service.  The examiner based this opinion on the fact that the "etiology for cardiomyopathy is undetermined."

In a July 2014 VA addendum opinion, the same examiner opined that the Veteran's congestive heart failure and cardiomyopathy were not secondary to the service-connected AAA disability.  The examiner reasoned that the etiology for cardiomyopathy is unknown and aortic aneurisms were not known to cause or aggravate cardiomyopathy.

The Board requested clarification regarding the etiology of the Veteran's heart disorders.  In a May 2015 VHA opinion, a VA cardiologist reviewed the evidence of record and stated that the Veteran had the following cardiovascular problems, including congestive heart failure, non-ischemic cardiomyopathy, and hypertension.  
The examiner opined that, based on a review of the medical evidence of record and a review of the peer-reviewed scientific publications, it was not likely that the Veteran's congestive heart failure, non-ischemic cardiomyopathy, and uncontrolled hypertension were caused by inflammatory abdominal aortic aneurysm.  The examiner also opined that the Veteran's renal failure was likely secondary to the inflammatory abdominal aneurysm.  The examiner noted that the Veteran's uncontrolled hypertension was at least as likely as not aggravated by the renal failure secondary to the service-connected AAA disability.

The Board requested clarification regarding the conclusion that it was likely that the Veteran's renal failure was secondary to the inflammatory abdominal aneurysm.  In a July 2015 addendum opinion, the examiner stated that it was at least as likely as not that the sequelae of the AAA caused a kidney disability.  In support of this opinion, the examiner stated that the Veteran was diagnosed with congestive heart failure, non-ischemic cardiomyopathy, hypertension, and inflammatory aortic aneurysm in October 2006.  In January 2007, he underwent an endovascular graft repair of the inflammatory aortic aneurysm.  In February 2007, he developed acute kidney failure with bilateral hydronephrosis requiring bilateral insertion of stents.  Based on this evidence, the examiner stated that the etiology of the renal failure and hydronephrosis were most likely from the previous aortic aneurysm.  Further, the examiner opined that it was at least as likely as not that the resulting kidney disability caused hypertension.  In support of this opinion, the examiner stated that the first documentation of hypertension was in October 2006.  A follow-up treatment note in February 2007 noted that the Veteran was hypertensive with renal failure with a creatinine level of 3.9, despite antihypertensive medications.  

The Board finds the March 2014 and July 2015 medical opinions to be highly probative as to the etiology of the Veteran's heart disorders.  The examiner reviewed all the medical evidence of record and provided opinions supported by well-reasoned rationales.  The examiner opined that the Veteran's cardiovascular disorders (i.e., congestive heart failure, non-ischemic cardiomyopathy, and hypertension) were not caused by the service-connected AAA disability.  The examiner also opined that the Veteran's service-connected AAA disability caused a kidney disorder (renal failure), which in turn caused hypertension.

Based upon review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension was caused by his service-connected AAA disability.  As noted above, cardiovascular-renal disease includes hypertension.  38 C.F.R. § 3.309.  As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension as secondary to the service-connected AAA disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension as secondary to the service-connected abdominal aortic aneurysm disability is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


